DETAILED ACTION 
The amendment submitted on December 17, 2021 has been entered.  Claims 17-27 and 45-46 are pending in the application and are rejected for the reasons set forth below.  No claim is allowed.  
Election/Restrictions 
Applicant’s election without traverse of Group I, drawn to drawn to a method of reducing status epilepticus, etc., in the reply filed on December 17, 2021 is acknowledged.  All of the pend-ing claims correspond to the elected invention, with claims drawn to the other invention having been cancelled.  
The requirement for a species election (see the action mailed on November 16, 2021 at pp. 3-4) is hereby withdrawn.  
Objection to The Specification 
The following is a quotation of the first paragraph of 35 U.S.C. 132:  
(a) Whenever, on examination, any claim for a patent is rejected, or any objec-tion or requirement made, the Director shall notify the applicant thereof, stating the reasons for such rejection, or objection or requirement, together with such information and references as may be useful in judging of the propriety of continuing the prosecution of his application; and if after receiving such notice, the applicant persists in his claim for a patent, with or without amendment, the application shall be reexamined.  No amendment shall introduce new matter into the disclosure of the invention.  
The amendment filed December 17, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a), quoted above, states that “[n]o amendment shall introduce new matter into the disclosure of the invention.”  The added material that is not supported by the original disclosure is “about 0.012g digestable carbohydrate.”  Applicant is required either (1) to cancel the new matter in the reply to this Office Action or (2) explain, with reference to specific page(s) and line number(s) in the application papers as origi-
Claim Rejections – 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(a) and 112(b): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.   
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.  
Claims 17-27 and 45-46 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims submitted on December 17, 2021 contain subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention. Specifically, the application lack written support for “about 0.012g of digestable carbohydrate” as explained above.  Claims 17-27 and 46 are included in this rejection only inasmuch as they depend from claim 45. 
Claims 17-27 and 45-46 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.  In claim 45, it is unclear how the “26 mg dose” relates to the other items recited in the claim (a dose of what?).  It appears that the administering step requires administering a dose of 26 mg of the formulation (or perhaps of the fenfluramine?).  Appropriate correction or clarifi-cation is required.  
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possi-ble harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP 717.02 for applications subject to examination under the first-inventor-to-file provisions of the AIA  as explained in MPEP 2159.  See MPEP 2146 et seq. for applications not subject to examination under the first-inventor-to-file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO Internet website contains terminal disclaimer forms that may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/terminaldisclaimer.  
Claims 17-27 and 45-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,682,317 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘317 patent (cited in applicant’s IDS1), of which the present application is a continuation, claims (see, e.g., claim 1) a method of feeding a ketogenic diet to a patient with epilepsy a formulation of fenfluramine that is substan-tially the same as recited in the instant claims.  Although the ‘317 patent does not specifically claim “a 26 mg dose contains about 0.012g digestible carbohydrate which is less than 5 carbo-hydrate calories/dose,” this specific dosage amount appears to be a matter of routine optimiza-tion for the reasons discussed in MPEP 2144.05.  The examiner suggests a terminal disclaimer.  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Registered users may obtain information regarding the status of this application from Patent Center, which may be found at patentcenter.uspto.gov.  Information about filing in DOCX format may be found at www.uspto.gov/patents/docx.  For questions about Patent Center or the DOCX file format, call the Electronic Business Center at 866-217-9197.  A Customer Service Representative is available by telephone at 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628 


    
        
            
        
            
        
            
        
            
    

    
        1 See the information disclosure statement (IDS) submitted on August 30, 2021.